Citation Nr: 0703317	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  00-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include delusional disorder and paranoid 
personality disorder.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to an initial increased rating for diabetes 
mellitus associated with herbicide exposure, currently 
evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1964 to 
December 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2004 the Board remanded the issues for further 
development.  In September 2006 the veteran testified at a 
Board hearing.  

The Board notes that the veteran originally filed a claim for 
service connection for residuals of an eye disorder.  During 
the course of this appeal, the RO in a February 2006 rating 
decision granted the veteran service connection for diabetic 
retinopathy with bilateral cataracts and special monthly 
compensation on loss of use of one eye with only light 
perception in the other eye.  The RO based its grant of 
service connection for diabetic retinopathy on a September 
2005 VA examination where the examiner opined that the 
veteran's eye disorder is due to his diabetes and not to the 
claimed in-service eye trauma.  The veteran during his 
September 2006 Board hearing did not indicate his eye claim 
among the issues before the Board.  Thus the February 2006 
rating decision constitutes a grant for the veteran's service 
connection claim for an eye disorder and the claim is no 
longer in appellate status.  

The issue of an initial increased rating for diabetes 
mellitus associated with herbicide exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran 
did have a personality disorder prior to his entry into 
service.

2.  There is clear and unmistakable evidence to show that the 
veteran's preexisting disorder was not aggravated by service.

3.  The veteran's psychiatric disorder was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is it otherwise related to such service.

4.  The veteran's bilateral knee disability was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is the disability otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to a personality 
disorder has been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2006).

2.  A psychiatric disorder, to include delusional disorder 
and personality disorder was not incurred in or aggravated by 
the veteran's active duty service nor may it be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).

3.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the April 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
April 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the April 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a Board hearing in September 2006.  All 
pertinent medical evidence has been obtained and there is no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
establish a disability rating and an effective date for the 
disability.  

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for a psychiatric disorder, 
to include delusional disorder and paranoid personality 
disorder.  

It is noted that service connection for a personality 
disorder may not be established.  Congenital or developmental 
defects, refractive error of the eyes, and personality 
disorders, as such, are not diseases within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c).  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
the conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect; however, disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  
38 U.S.C.A. §§ 1111, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The veteran's March 1964 examination upon entrance into 
service is negative for any psychological disorders.  
Therefore, it cannot be said that a preexisting personality 
disorder was noted upon entry into service.  The veteran is 
therefore entitled to the presumption of soundness with 
regard to a personality disorder.  The question now becomes 
whether the presumption of soundness has been rebutted in 
this case.

The Board must first determine whether there is clear and 
unmistakable evidence showing that the veteran suffered a 
personality disorder prior to service.  The veteran has 
diagnoses of a paranoid personality disorder.  Therefore a 
personality disorder by its nature constitutes clear and 
unmistakable evidence that it preexisted service.  

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that the preexisting 
disorder was not aggravated by service.  In the present case, 
the Board is able to conclude that the evidence in this 
regard is clear and unmistakable.  Consideration must be 
given to the fact that the service medical records do not 
document any mental disorders.  Personnel records dated in 
November 1971 showed the veteran had a diagnosis of passive 
aggressive personality with paranoid features, administrative 
separation was recommended.  The personnel records also 
indicated several failures to obey orders.  

The post service medical evidence of record consists of 
private and VA medical records from the 1990s to 2000s, 
documenting treatment for personality disorder as well as 
other disorders to include delusional disorder, psychosis 
paranoid type, depression, and schizophrenia.  An April 1998 
private evaluation indicated that the veteran could not react 
to people since early childhood and had problems getting 
along in service.  The veteran attributes his psychological 
disorders to service, in his August 2000 notice of 
disagreement he argued that he was mentally abused in 
service, was in combat, and witnessed people killed.  The 
examiner during his August 1999 VA examination provided 
diagnoses of delusional and personality disorders.  A May 
2000 private evaluation included diagnoses for schizophrenia, 
paranoid type.  The examiner opined that the date of onset of 
the illness is unknown, but it probably began when the 
veteran was a teenager as an insidious type of progressive 
process.  The veteran's final VA psychiatric examination of 
record was in September 2005.  The claims folder was reviewed 
in conjunction with the examination.  The veteran complained 
of mental abuses in service but stated that he was never 
raped and was not in combat.  The diagnosis was paranoid 
personality disorder but the examiner opined that it did not 
begin in service, the veteran had significant problems 
socializing with people in the military and exhibited 
symptoms of a paranoid personality disorder in the military.  
The examiner concluded that the personality disorder began 
before service and is not a result of military service.  The 
examiner provided a handwritten note indicating that the 
etiology of the disorder is unknown. 

After weighing all of the above-cited evidence, in particular 
the service medical records and examination upon separation, 
the Board is able to conclude that the evidence against a 
finding of aggravation during service reaches the high 
standard of "clear and unmistakable" evidence.  Therefore, 
the Board must find that the presumption of soundness has 
been rebutted.  Under this analysis, since the presumption of 
soundness has been rebutted, the Board finds that the 
veteran's personality disorder was not aggravated by service.  
As for the veteran's other psychological disorders, there is 
no supporting evidence that the veteran's psychological 
disorder, to include delusional disorder, are related to 
service.  The veteran's entrance and separation examinations 
do not indicate any psychological abnormalities.  The Board 
finds it significant that competent medical professionals at 
during the time of these examinations evaluated the veteran's 
psychiatric status as normal.  There is no indication that 
the veteran received psychological treatment during service, 
and there is nothing in the service medical records 
suggesting that there was a psychological disorder.  
Furthermore, post service medical records are dated many 
years after service and do not relate any current 
psychological disorder to service.  Any reference to service 
is merely history as related by the veteran.  In addition to 
the fact that there is no medical evidence that the veteran 
acquired a psychiatric disorder in service or that it was 
manifested in the first post-service year, there is no 
medical evidence relating the psychiatric disorder to 
service.  In sum, all of the competent (medical) evidence 
weighs against a finding that the veteran's psychiatric 
disorder is service-connected.  

Entitlement to service connection for a bilateral knee 
disability.  

The evidence has manifested that service connection for a 
bilateral knee disability is not merited.  Service medical 
records are negative for any knee disorder.  Post service 
medical records from the 1990s to 2000s revealed treatment 
for bilateral knee pain, x-rays found bilateral degenerative 
joint disease of the knees.  During his August 1999 VA 
examination the veteran reported that his knee pain started 
in 1980 when he fell and tore the meniscus.  He apparently 
had arthroscopic surgery to the left knee in 1988.  The 
diagnoses included arthritis of both knees.  The veteran was 
afforded another VA examination in September 2005, the claims 
folder was reviewed by the examiner.  The veteran stated that 
he fell from a ladder in service and indicated that he did 
not get treated in service for his knees.  He reported 
another fall in 1980 and related that he underwent 
arthroscopic surgery for both knees in 1988.  The diagnosis 
was status post arthroscopy with degenerative joint disease 
of both knees.  The examiner opined that the veteran's 
bilateral knee disorder is not likely related to military 
service.  The examiner explained that there was nothing noted 
in service and based on the evidence the best determination 
is that the veteran's bilateral knee disorder had symptomatic 
onset almost a decade after separation from service.  The 
examiner concluded that any service relatedness of the 
veteran's bilateral knee disorder could not be affirmed 
without mere speculation.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
bilateral knee disability is related to service.  There 
veteran himself has indicated that he did not receive 
treatment for his knees during service.  Any knee injury 
during service appears to have been acute in nature and that 
it resolved without leaving residual disability.  Thus the 
Board finds that the totality of the evidence suggests that 
the veteran's bilateral knee disorder is not due to service 
and was first manifested many years after the veteran's 
service.  The Board is led to the conclusion that there is a 
preponderance of evidence against a finding that the veteran 
has a bilateral knee disability related to service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include delusional disorder and paranoid personality 
disorder, and service connection for a bilateral knee 
disability are denied.  To this extent the appeal is denied.  


REMAND

A May 2004 rating decision granted the veteran service 
connection for diabetes mellitus associated with herbicide 
exposure and assigned a 10 percent evaluation effective May 
21, 1999.  An evaluation of 20 percent was assigned from 
December 15, 2000.  In January 2005 a notice of disagreement 
was received from the veteran with the assigned rating.  A 
Statement of the Case is not of record.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
statement of the case (SOC), the issue must be remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

The veteran should be furnished an 
appropriate statement of the case and 
furnished notice of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal as to an 
initial increased rating claim for 
diabetes mellitus.  Only if he does file 
a timely substantive appeal, should the 
case be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


